The defendant was convicted under count 1 of the indictment which charged that he did distill, make, or manufacture alcoholic or spirituous liquors or beverages contrary to law. He was duly sentenced to an indeterminate term of imprisonment in the penitentiary, and appeals.
The appeal rests upon two rulings of the court upon the testimony and an exception reserved to the court's ruling in overruling an objection by defendant to a portion of the solicitor's argument to the jury. No special charges were requested by defendant, and no motion for a new trial was made.
The first exception noted relates to the action of the court in overruling defendant's motion to exclude the testimony of witness J.L. Tew. The objection was not well taken, and the court's ruling in this connection was so clearly free from error it needs no comment.
A proper predicate was laid for the introduction of the confession by the defendant; therefore his statement that the whisky, beer, etc., found there by the searching party, belonged to him was admissible, and the court properly declined to exclude this testimony.
The remark of the solicitor in his argument to the jury, objected to by defendant, was clearly within the bounds of legitimate argument, and the court properly so ruled.
No error appears in the record. The judgment appealed from will stand affirmed.
Affirmed.